Appeal by the claimant from a decision of the Workmen’s Compensation Board disallowing his claims on the ground that accidental injury arising out of and in the course of employment had not been established. Claimant, a cab driver, alleged he sustained accidental injuries arising out of and in the course of his employment as the result of minor vehicular collisions which purportedly occurred on June 6, 1969 and December 15, 1968. The board rejected claimant’s contentions and disallowed his claims. We find present only questions of fact and credibility and no basis to disturb the board’s resolution of these issues (e.g., Matter of Finn v. Merritt, Chapman & Scott, 20 A D 2d 731). The board was not required to accept claimant’s testimony (Matter of Scarpullo v. Alba Barber Shop, 18 A D 2d 1122) and “ The disbelief by the board of an assertion of this kind is not an absence of substantial evidence in support of a negative finding ”. (Matter of Rothschild v. Flatbush Jewish Center, 18 A D 2d 1045.)' Accordingly, the board’s determination must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Simons, Kane and Reynolds, JJ., concur.